Exbihit 10.10(b)

 

2004 Unit Option Agreement

 

CONSOLIDATED CONTAINER HOLDINGS LLC

2004 UNIT OPTION AGREEMENT

 

THIS AGREEMENT (the “Agreement”), which shall be effective as of the Award Date
(defined in paragraph 1 below), is made and entered into by and between
Consolidated Container Holdings LLC, a Delaware limited liability company (the
“Company”), and the individual named in Exhibit A attached hereto (the
“Participant”).

 

WHEREAS, the Company has implemented the Second Amended and Restated
Consolidated Container Holdings LLC 1999 Unit Option Plan (the “Plan”), which
provides for the grant of options to selected officers, key employees, and
consultants of the Company or its Subsidiaries to purchase Units of the Company;

 

WHEREAS, the committee that administers the Plan (the “Committee”) has selected
the Participant to participate in the Plan and has awarded the Unit option
herein described (the “Option”) to the Participant; and

 

WHEREAS, the parties desire to evidence in writing the terms and conditions of
the Option, which the parties intend to supersede all prior option grants from
the Company to the Participant;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to the Participant to
continue as an employee of the Company or its Subsidiary and/or to promote the
success of the business of the Company and its Subsidiaries, the parties hereby
agree as follows:

 

1. Grant of Option. The Company hereby grants to the Participant, upon the terms
and subject to the conditions, limitations and restrictions set forth in the
Plan and in this Agreement, the Option to acquire the number of Units set forth
in Exhibit A (the “Number of Units”), at an exercise price of five cents ($0.05)
to acquire each Unit (the “Exercise Price”), effective as of July 1, 2004 (the
“Award Date”). The Participant hereby accepts the Option from the Company.

 

2. Vesting.

 

(a) Exhibit A sets forth the percentage of the Units subject to the Option that
will be vested as of the Award Date. Thereafter, the Units subject to the Option
shall vest ratably on a daily basis (over a 365-day year) at a rate of twenty
percent (20%) per year while the Participant is employed; provided, however, the
Option shall immediately vest in full as to all Units subject hereto upon any
Sale of the Company (as defined in section (b) below); provided, further, that
the Option shall also vest up to such number of Units subject hereto as are
necessary to permit the Participant to participate in any sale of Units in which
the Participant is permitted or required to sell pursuant to Section 11.5 or
11.6 of the LLC Agreement.



--------------------------------------------------------------------------------

2004 Unit Option Agreement

 

(b) A “Sale of the Company” shall occur if the Company engages in a merger,
consolidation, recapitalization, reorganization or sale, lease or transfer of
all or substantially all of the Company’s assets and (i) the Company and its
members and affiliates immediately before such transaction beneficially own,
immediately after or as a result of such transaction, equity securities of the
surviving or acquiring entity or such entity’s parent entity (the “Acquiror”)
possessing less of the voting power of the Acquiror or such entity’s parent
entity than another shareholder or member and (ii) the Company and its members
and affiliates immediately before such transaction have fewer representatives on
the Board of the Acquiror than another shareholder or member, provided that a
Sale of the Company shall not be deemed to occur upon any public offering or
series of such offerings of securities of the Company or its affiliates that
results in any such change in beneficial ownership.

 

3. Exercise. In order to exercise the Option with respect to any vested Units
hereunder, the Participant shall provide written notice to the Company at its
principal executive office. At the time of exercise, the Participant shall pay
to the Company the Option price per Unit set forth in Section 1 times the number
of vested Units as to which the Option is being exercised. The Participant shall
make such payment by delivering (a) cash or (b) a check or (c) at the
Committee’s option any other consideration that the Committee determines is
consistent with the Plan and applicable law. If the Option is exercised in full,
the Participant shall surrender this Agreement to the Company for cancellation.
If the Option is exercised in part, the Participant shall surrender this
Agreement to the Company so that the Company may make appropriate notation
hereon or cancel this Agreement and issue a new agreement representing the
unexercised portion of the Option. Prior to acquiring any of the Units pursuant
to the Option, the Participant shall execute and deliver the Special Unit
Acquisition, Ownership and Redemption Agreement attached as Exhibit A to the
Plan and the LLC Agreement.

 

4. Who May Exercise. The Option shall be exercisable during the lifetime of the
Participant only by the Participant. To the extent exercisable after the
Participant’s death, only by the Participant’s representatives, executors,
successors or beneficiaries may exercise the Option.

 

5. Expiration of Option.

 

(a) Vested Options. Subject to paragraph (b) below, the Option shall expire, and
shall not be exercisable with respect to any vested Units hereunder as to which
the Option has not been exercised, on the first to occur of (a) the 10th
anniversary of the Award Date or (b) one year after the Participant ceases to be
an Employee or consultant of the Company for any reason.

 

(b) Early Termination of Option. Participant’s Option will terminate prior to
the time period specified in paragraph (a) above under any of the following
circumstances:

 

i. Resignation without Good Reason. If the Participant ceases to be an Employee
or consultant of the Company without Good Reason (as defined below), 50% of any
vested Option shall terminate immediately upon termination of employment or
termination of his engagement as a consultant with the Company.

 

- 2 -



--------------------------------------------------------------------------------

2004 Unit Option Agreement

 

ii. Termination for Cause. The Committee may, by written notice to the
Participant, immediately terminate the Option if the Participant (a) is
terminated for dishonesty or other acts detrimental to the interests of the
Company or its Subsidiaries, or for willful misconduct or gross negligence in
the performance of, or willful neglect of, his or her duties, or (b) Competes
(as defined below) with the Company or its Subsidiaries, or (c) is convicted or,
or enters a plea of nolo contendere to, a felony.

 

(c) Unvested Options. The Option shall expire, and shall not be exercisable,
with respect to any unvested Units hereunder and with respect to any Units as to
which the Exercise Price exceeds the Fair Market Value (determined as of the
date of such termination), immediately upon (i) the termination of the
Participant’s employment with the Company if Participant was awarded the Option
for his services as an employee, or (ii) when the Participant ceases to be a
member of the management committee of the Company if Participant was awarded the
Option for his services as a member of the management committee of the Company,
or (iii) when Participant’s engagement as a consultant terminates if Participant
was awarded the Option for his services as a consultant of the Company.

 

(d) Definitions. For purposes of this Section 5, the following terms shall be
defined as follows:

 

i. The term “Compete” shall mean, directly or indirectly (i) to be engaged in or
have financial interest (other than an ownership position of less than 5% in any
company whose share are publicly traded or any non-voting non-convertible debt
securities in any company) in any business which directly competes with the
business of the Company or any of its Subsidiaries or (ii) to solicit or offer
employment to any person who has been employed by the Company or any of its
Subsidiaries at any time during the 12 months immediately preceding such
solicitation.

 

ii. The term “Good Reason” shall mean (a) voluntary retirement, (b) a
substantial, involuntary, adverse change in job requirements, base salary or
incentive opportunity, (c) involuntary relocation, (d) death or (e) disability
rendering Participant unable to continue his employment or consulting
arrangement with the Company or any of its Subsidiaries.

 

6. Tax Withholding. Any provision of this Agreement to the contrary
notwithstanding, the Company may take such steps as it deems necessary or
desirable for the withholding of any taxes that it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with any of the Units subject hereto.

 

7. Transfer of Option. The Participant shall not, directly or indirectly, sell,
transfer, pledge, encumber or hypothecate (“Transfer”) the Option or the rights
and privileges pertaining

 

- 3 -



--------------------------------------------------------------------------------

2004 Unit Option Agreement

 

thereto other than by will or the laws of descent and distribution. Any
permitted transferee to whom the Participant shall Transfer the Option pursuant
to this Section 7 shall agree to be bound by this Agreement. The Option is not
liable for or subject to, in whole or in part, the debts, contracts, liabilities
or torts of the Participant, nor shall it be subject to garnishment, attachment,
execution, levy or other legal or equitable process.

 

8. Certain Legal Restrictions. The Company shall not be obligated to sell or
issue any Units upon the exercise of the Option or otherwise unless the issuance
and delivery of such Units shall comply with all relevant provisions of law and
other legal requirements including, without limitation, any applicable federal
or state securities laws. As a condition to the exercise of the Option or the
sale by the Company of any additional Units to the Participant, the Company may
require the Participant to make such representations and warranties as may be
necessary to assure the availability of an exemption from the registration
requirements of applicable federal or state securities laws. The Company shall
not be liable for refusing to sell or issue any Units if the Company cannot
obtain authority from the appropriate regulatory bodies deemed by the Company to
be necessary to lawfully sell or issue such Units. In addition, the Company
shall have no obligation to the Participant, express or implied, to list,
register or otherwise qualify any of the Participant’s Units. The Units issued
upon the exercise of the Option may not be transferred except in accordance with
applicable federal or state securities laws. At the Company’s option, the
certificate evidencing Units issued to the Participant may be legended as
follows:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE APPLICABLE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED OR
PLEDGED EXCEPT IN COMPLIANCE WITH THE REQUIREMENTS OF SUCH ACT AND THE
APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.

 

9. Plan Incorporated. The Participant accepts the Option herein subject to all
the provisions of the Plan, which are incorporated herein, including the
provisions that authorize the Committee to administer and interpret and make
adjustments pursuant to the Plan and that provide that the Committee’s
decisions, determinations and interpretations with respect to the Plan are final
and conclusive on all persons affected thereby. Except as otherwise set forth in
this Agreement, terms defined in the Plan have the same meanings herein.

 

10. Miscellaneous.

 

(a) The granting of the Option herein shall impose no obligation upon the
Participant to exercise the Option or any part thereof. Nothing herein contained
shall affect the right of the Company to terminate the Participant at any time,
with or without cause, or shall be deemed to create any rights to employment on
the part of the Participant.

 

- 4 -



--------------------------------------------------------------------------------

2004 Unit Option Agreement

 

(b) The rights and obligations arising under this Agreement are not intended to
and do not affect the employment relationship or other relationship that
otherwise exists between the Company and the Participant, whether such
employment relationship is at will or defined by an employment contract, or
otherwise.

 

(c) Neither the Participant nor any person claiming under or through the
Participant shall be or shall have any of the rights or privileges of a member
of the Company in respect of any of the Units issuable upon the exercise of the
Option herein unless and until such Units shall have been issued and delivered
to the Participant or such Participant’s agent.

 

(d) Any notice to be given to the Company under the terms of this Agreement or
any delivery of the Option herein to the Company shall be addressed to the
Company at its principal executive offices, and any notice to be given to the
Participant shall be addressed to the Participant at the address set forth
beneath his or her signature hereto, or at such other address for a party as
such party may hereafter designate in writing to the other. Any such notice
shall be deemed to have been duly given if mailed, postage prepaid, addressed as
aforesaid. (e) Subject to the limitations herein on the transferability by the
Participant of the Option and any Units, this Agreement shall be binding upon
and inure to the benefit of the representatives, executors, successors or
beneficiaries of the parties hereto.

 

(f) This Agreement shall be construed in accordance with, and the rights of the
parties shall be governed by, the laws of the State of Delaware applicable to
contracts entered into and to be performed in the State of Delaware.

 

(g) If any provision of this Agreement is declared or found to be illegal,
unenforceable or void, in whole or in part, then the parties shall be relieved
of all obligations arising under such provision, but only to the extent that it
is illegal, unenforceable or void, it being the intent and agreement of the
parties that this Agreement shall be deemed amended by modifying such provision
to the extent necessary to make it legal and enforceable while preserving its
intent or, if that is not possible, by substituting therefor another provision
that is legal and enforceable and achieves the same objectives.

 

(h) All section titles and captions in this Agreement are for convenience only,
shall not be deemed part of this Agreement, and in no way shall define, limit,
extend or describe the scope or intent of any provisions of this Agreement.

 

(i) The parties shall execute all documents, provide all information, and take
or refrain from taking all actions as may be necessary or appropriate to achieve
the purpose of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

2004 Unit Option Agreement

 

(j) This Agreement, including Exhibit A, which is attached hereto and
incorporated herein, constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto including, without limitation, any prior
Consolidated Container Holdings LLC Unit Option Agreements between Company and
Participant. In this regard, Participant acknowledges the following: (i) that
Company is hereby canceling any and all options Company may have granted to
Participant pursuant to any previous Consolidated Container Holdings LLC Unit
Option Agreement between Participant and Company or pursuant to any other
written or oral promise from Company to grant options to Participant and (ii)
that the Options granted to Participant hereunder represent the sole Company
options in which Participant will have any interest following Participant’s
execution hereof .

 

(k) No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

 

(l) This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.(m)
At any time and from time to time the Committee may execute an instrument
providing for modification, extension, or renewal of any outstanding option,
provided that no such modification, extension or renewal shall impair the option
in any respect without the consent of the holder of the option. Except as
provided in the preceding sentence, no supplement, modification or amendment of
this Agreement or waiver of any provision of this Agreement shall be binding
unless executed in writing by all parties to this Agreement. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision of this Agreement (regardless of whether similar), nor shall
any such waiver constitute a continuing waiver unless otherwise expressly
provided.

 

(n) In addition to all other rights or remedies available at law or in equity,
the Company shall be entitled to injunctive and other equitable relief to
prevent or enjoin any violation of the provisions of this Agreement.

 

(o) The Participant’s spouse joins this Agreement for the purpose of agreeing to
and accepting the terms of this Agreement and to bind any community property
interest he or she has or may have in the Option, any vested portion or any
unvested portion of the Option, any Units acquired upon exercise of the Option
and any other Units held by the Participant.

 

Signatures appear on next page.

 

- 6 -



--------------------------------------------------------------------------------

2004 Unit Option Agreement

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Award Date.

 

COMPANY: Consolidated Container Holdings LLC By:  

 

--------------------------------------------------------------------------------

    Stephen E. Macadam     President & Chief Executive Officer

 

PARTICIPANT:   PARTICIPANT’S SPOUSE: Signature:  

 

--------------------------------------------------------------------------------

  Signature:  

 

--------------------------------------------------------------------------------

Print Name:  

 

--------------------------------------------------------------------------------

  Print Name:  

 

--------------------------------------------------------------------------------

Address:  

 

--------------------------------------------------------------------------------

  Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

  Date:  

 

--------------------------------------------------------------------------------

 

- 7 -